ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/11/2022 have been fully considered but they are not persuasive.
Applicant argues that primary reference Sugiyama et al. does not disclose a reflection film covering the whole of the outer peripheral surface of the fluorescent body because the reflection film 4 is not on the upper surface of the fluorescent member 3.  

    PNG
    media_image1.png
    734
    417
    media_image1.png
    Greyscale
Fig. 4 of Sugiyama et al.
	However, it is unclear in Applicant’s Remarks if Applicant is referring to “the upper surface of fluorescent member 3” as being the upper surface as depicted in Fig. 4 of Sugiyama et al. OR if the upper surface refers to the upper surface recited in the third to last paragraph of Claim 1, wherein the upper surface is one of the side surfaces of Sugiyama et al.  
Insofar as the argument relates to the upper surface being the top surface as depicted in Fig. 4 of Sugiyama et al., the upper surface of the fluorescent member 3 is not the outer peripheral surface as alleged by Applicant, but instead it is the emission-side surface.  As seen in Claim 1, Paragraph 2, the “fluorescent body compris[es] an emission-side end surface for emitting said excitation light and said fluorescence, an opposing end surface on an opposite side of said emission-side end surface, and an outer peripheral surface.” (emphasis added)  Therefore, it is clear that the “outer peripheral surface” does not refer to the emission side surface, as alleged by Applicant.
	Furthermore, as seen in Applicant’s Figs. 3 and 8a, the emission side surface 2f, 32f is recognized to be free of the reflector 4, 34 and the outer peripheral surface 32a (and appearing to be analogously 2a-2d) does not include the emission surface.  Therefore, it is clear that Applicant’s own emission surface is not covered by the reflection film, as argued by Applicant.

    PNG
    media_image2.png
    733
    671
    media_image2.png
    Greyscale
Applicant’s Fig. 3 (cross-section as viewed from top) 

    PNG
    media_image3.png
    298
    611
    media_image3.png
    Greyscale
Applicant’s Fig. 8 (cross-section as viewed from edge)
	Insofar as the upper surface refers to the claimed upper surface, the upper surface in this case is one of the side surfaces (e.g. Applicant’s Fig. 9 #42b).  However, as discussed in the rejection with respect to Kondo et al., Sugiyama et al. teaches the peripheral surface to be in the shape of a circle (Tamura et al. Paragraph 43), but Kondo et al. recognizes the equivalence of using a trapezoid cross-section or a circle cross-section.

    PNG
    media_image4.png
    549
    594
    media_image4.png
    Greyscale
Applicant’s Fig. 9 (cross-section as viewed from edge)
	Therefore, it would be obvious to use the trapezoid cross-section, including upper surface (as one of the side surfaces) since the selection from among known suitable alternatives is generally within the abilities of one having ordinary skill in the art.  As the purpose of the reflection film 4 is to extract the light, having the reflection film on all the side surfaces, including the upper surface would still serve to extract the light and therefore, the reflection surface being on the upper surface would be obvious to one having ordinary skill in the art in order to achieve light extraction of light that is emitted toward the upper surface.

	Applicant argues that secondary reference has the fluorescent members as cylinders in order to prevent re-entering of the light into the fluorescent members (Tamura et al. Paragraph 87).  However, the primary reference Sugiyama et al. does not have the cylinder shape and instead has a tapered shape that conforms to the angle of the sidewall/reflector.  Therefore, making the sidewall to be a specific angle in order to help extract the light out of the device while preventing color unevenness would also result in outer peripheral surfaces being slanted at the claimed angle.  
	Furthermore, while secondary reference Tamura et al. does teach an embodiment in which there is peripheral space between the sidewall and the fluorescent material prevents reentry, it is clear that reentry is not destructive to the device, as light emitted backward will be reflected in a different direction by the taper surface and emitted forward (Paragraph 71, by implicitly reentering through the fluorescent element again).  Furthermore, as seen Tamura et al. Fig. 12, the fluorescent element 110 has taper shape at the expense of being shaped such that side emitted light would have to reenter the fluorescent, but at the advantage that the element is more stably disposed.  Therefore, it is apparent that the issue of being cylindrical to decrease reentry and being tapered to increase stability is an issue of tradeoff between at least two competing interests, which Sugiyama et al. has found suitable to use the tapered conforming shape.  Therefore, one having ordinary skill in the art would find it obvious to continue to use the tapered conforming shape of Sugiyama et al. since it is taught as suitable by Sugiyama et al.
	Furthermore, while Tamura et al. has a reflector 160, Sugiyama et al. further has reflective surfaces 6, 7 which serve to totally reflect at shallow angles (Paragraph 43) filter by reflecting fluorescence light (Paragraph 40).  While the reflector 4 of Sugiyama et al. is formed on the inner surface 2-1, of the base body, the reflective surfaces 6, 7 are formed on the side surfaces and bottom (as depicted in Fig. 4) of the fluorescent layer.  It is contemplated that a manufacturing process would be most easily disposed by forming the layers 6, 7 onto the fluorescent layer by deposition instead of onto the sidewalls and only the bottom layer of the fluorescent layer since forming the layers non-continuously onto separate elements would require some amount of alignment after the forming process and an imperfect joining.  Therefore, the reflective layers, if formed on a cylindrical side surface of the fluorescent member, as argued by Applicant, would also be of a non-tapered angle and therefore fail to optimally reflect in the forward direction.  Therefore, while the tradeoff to decrease light re-entry to the fluorescent may be of interest to the single reflective layer embodiments of Tamura et al., it would come with considerable tradeoff with respect to the reflective surfaces 6, 7 of Sugiyama et al.  Therefore, one having ordinary skill in the art in device which includes reflective surfaces 6, 7 and therefore the fluorescent peripheral side surfaces would preferably include side surfaces of the fluorescent layer to be similarly tapering in order to aid in forward reflection.  

	Applicant argues that Sugiyama et al. is not the closest prior art as it does not have the reflection film covering the entire outer peripheral surface.  However, this is not the case as discussed above.  Furthermore, Applicant argues that the previously filed declaration provides unexpected results.
The declaration under 37 CFR 1.132 filed 1/20/222 is insufficient to overcome the rejection of the claims based upon Sugiyama et al. (US PGPub 2015/0077972 A1) in view of Tamura et al. (US PGPub 2018/0100627 A1) and Kondo et al. (WO 2016/170803 A1) as set forth in the last Office action because:  
As seen in MPEP §716.02(e), an affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. 
Applicant’s Declaration compares the embodiment of Figs. 9-11, example B2 with that of a comparative example B1, which comprises a so-called clad layer appearing to be the low refractive index layer, but notably without aluminum reflection film, and also with that of comparative example B2 which comprises an aluminum reflection film, but notably without a so-called clad layer.  Applicant’s Declaration states that the output power and color unevenness of the comparative examples were deficient as compared to the inventive example.  The Applicant asserts, without proof, that the color unevenness of comparative example 1 is due to the lack of heat conduction from removing the aluminum layer and the unevenness of comparative example 2 is due to the local heating from reflection energy loss.
However, the primary reference and closest prior art Sugiyama et al. (US PGPub 2015/0077972 A1) Fig. 4 does not correspond to either comparative example 1 or comparative example 2.  Sugiyama et al. Fig. 3 has both low refractive index layer 6 for total reflection (Paragraph 43) and aluminum reflective layer 4 (Paragraphs 33-36).  
Therefore, the declaration fails to compare the claimed subject matter with the closest prior art and therefore fails to overcome the prima facie case of obviousness.  Furthermore, it is noted that the low refractive index layer 6 and aluminum reflective layer 4 are recognized by Sugiyama et al. as reflecting layers (Paragraphs 33-36 and 43) and further that heat is released to base body (Paragraph 44).  Therefore, even assuming arguendo that the declaration were to compare to the closest prior art, the effects recognized by Sugiyama et al. of light reflection and heat conduction appear to lead to the same results that Applicant claim as distinguishing over the prior art.
Furthermore, as seen in MPEP §716.02(b), the burden is on Applicant to establish that the results are unexpected and significant and Applicant has the burden of explaining the proffered data.  The affidavit discusses the inventive example B2 with respect to comparative examples B1 and B2, but not with respect to the prior art.  Applicant’s arguments similarly compare the example B2 as allegedly showing unexpected results with respect to the Comparative Examples, and merely concludes that results are clearly unexpected in light of the prior art without and explanation of how the cited examples relate to the prior art.  Applicant’s argument references Tables 1-3 of the specification, but similarly only assert that the tables 1-3 show unexpectedly superior results over the Comparative Examples and fail to explain why the results are unexpectedly superior and also why the data shows that the claimed invention has unexpected results over the applied prior art.
Furthermore, secondary reference Tamura et al. (US PGPub 2018/0100627 A1) recognizes that color unevenness can vary with taper angle (Paragraphs 79, 85, 90, 111).  Therefore, varying taper angle is not an unexpected result.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811. The examiner can normally be reached M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.Y.H/Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875